Title: To George Washington from John Sullivan, 10 January 1781
From: Sullivan, John
To: Washington, George


                        Dr Sr

                            
                            Barclays House (near Trenton) Jany 10th 1781 8 o Clock Eveng
                        
                        We are Happy to inform Your Excellency that the terms offerd to the Pennsylvania troops are at length finally
                            and as we believe cordially and Satisfactorily agreed on, and tomorrow we expect the Pennsylvania line will be arranged in
                            its former order, Constitutionally, no Concession has been granted them that the critical Situation of our affairs did not
                            Warrant and Justice dictate.As an earnest of their Sincerity they have this night Sent to us under a Strong guard the two
                            Spies Sent out by Sr Harry Clinton with offers of terms to them, who are now in this House under a guard of the
                            Philadelphia Light Horse, and a Court Consisting of Genls Wayne & Towner & Colo. Butler  Stewart &
                            Majr Fishbun at this Moment determining their fates. Several other Emissaries have been Sent out by Sr Harry, who have
                            more prudently deliverd thier Credentials to us, whether more Honestly time will determine—In Short the whole progress of
                            this affair except the first Tumult, has been conducted on their part with a consistency, firmness, and a degree of
                            policy mixed with candor that must astonish every theorist on the nature of the American Soldiery; and cover Sr Harry
                            with Shame and Confusion, if not Stigmatize him with the appellation of the Prince of Blundirers, for having so illy
                            Succeeded in essays of this kind.
                        Commissioners appointed by the Committee of Congress Consisting of Col: Atlee Genl: Potter Mr Blair
                            McClaneghan, and Capt Morris of the Philadelphia Lt Horse will proceed tomorrow to adjust their Claimes.
                        Jany 11th 8 of Clock AM The British Emissarres are Condemned & will be Executed this morning at nine.
                             The Commissioners are now Sitting to Determine which of the Troops ought to be Discharged and which to remain &
                             we Trust this Day will Compleat the Business. I have the Honor to be most Respectfully dr Genl Your
                            Excellencys most obedt Servt
                        by order of the Committee
                            Jno. Sullivan Chairman
                        
                    